Exhibit 32 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND CHIEF EXECUTIVE OFFICER PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Yoel Yogev, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the annual report of BreedITCorp. on Form10-K for the year ended December 31, 2013 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such annual report on Form10-K fairly presents in all material respects the financial condition and results of operations of BreedIT Corp. as of and for the years presented in such annual report on Form10-K. This written statement is being furnished to the Securities and Exchange Commission as an exhibit accompanying such annual report and shall not be deemed filed pursuant to the Securities Exchange Act of 1934. By: /s/Yoel Yogev Name: Yoel Yogev Title: CEO Date: March 31, 2014 By: /s/Oded Gilboa Name: Oded Gilboa Title: CFO Date: March 31, 2014
